Because we discern no abuse of the district court's broad discretion in this
                instance, Houk v. State, 103 Nev. 659, 664, 747 P.2d 1376, 1379 (1987), we
                            ORDER the judgment of conviction AFFIRMED.




                                        Gibbons


                                                                                          J.
                Douglas                                    Saitta



                cc: Hon. Michael Montero, District Judge
                     Humboldt County Public Defender
                     Attorney General/Carson City
                     Humboldt County District Attorney
                     Humboldt County Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A


                                     IMINEWANMEMENSEMIErwail        .177.